In re Harrison, Jason P.; — Defendants); applying for supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “H”, No. 90-4153; to the Court of Appeal, Fifth Circuit, No. 92-KW-0826.
Granted. The judgment of the trial court is set aside. Mug shots constitute evidence of other crimes and generally may not be admitted solely to show the accused has been previously arrested or convicted. The mug shots may not be admitted in this case unless identity becomes a genuine issue during the course of the trial.
COLE, J., dissents from the order.